Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 22, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160291-2                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  VERNON BOWMAN, Individually and as                                                                   Richard H. Bernstein
  Personal Representative of the ESTATE OF                                                             Elizabeth T. Clement
  KELLY M. BOWMAN,                                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
               Plaintiff-Appellant,
  v                                                                 SC: 160291-2
                                                                    COA: 341640; 341663
                                                                    Macomb CC: 2017-002159-NH
  ST. JOHN HOSPITAL AND MEDICAL
  CENTER, and ASCENSION MEDICAL GROUP
  MICHIGAN d/b/a ROMEO PLAN DIAGNOSTIC
  CENTER, and TUSHAR S. PARIKH, M.D.,
             Defendants-Appellees.
  _________________________________________/

          On order of the Court, the application for leave to appeal the August 13, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether this Court’s decision in Solowy v Oakwood Hosp Corp, 454 Mich.
214 (1997), adopted the correct standard for application of the six-month discovery rule
  set forth in MCL 600.5838a(2); (2) if not, what standard the Court should adopt; and (3)
  whether the plaintiff in this case timely served her notice of intent and filed her complaint
  under MCL 600.5838a(2). The time allowed for oral argument shall be 20 minutes for
  each side. MCR 7.314(B)(1).

        The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  and Michigan Health and Hospital Association are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 22, 2020
         a0519
                                                                               Clerk